AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November 1, 1987)


                        Sergio Ramos-Torres                                    Case Number: 3:18-mj-22543-RAM

                                                                               Elana R. _ugel___ __ ·----------
                                                                               Defendant's ttorney


REGISTRATION NO. 80526298

THE DEFENDANT:
 1:8:1 pleaded guilty to count(s) 1 of Complaint                                                  c   ----~   .. · ;- ·· ... --· . ··r
                                          ---------------+c~:-::c_-;:_,-:·:·-;.:-.--~~-~~~~.~,':-.",-+---
 D was found guilty to count( s)                                                           1 ••                                          ·r
         after a plea of not guilty.                                                                                            -·---·--",~"~

         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                   -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 1:8:1 Assessment: $10 WAIVED        1:8:1 Fine: WAIVED
1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, November 2, 2018
                                                                            Date of Imposition of Sentence

                                                                                                      ~
                                                                            H~BERT
                                                                                 -

                                                                                              A. MCQUAID
                                                                            UNITED STATES MAGISTRATE JUDGE



                                                                                                                     3:18-mj-22543-RAM
